         Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 1 of 19



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
EUGENE FLINN,                      )
                    Plaintiff,     )
                                   )
          v.                       )                  CIVIL ACTION
                                   )                  NO. 18-10868-WGY
MINNESOTA LIFE INSURANCE           )
COMPANY, SECURIAN LIFE             )
INSURANCE COMPANY, and             )
SECURIAN FINANCIAL GROUP, INC.     )
                                   )
                    Defendants.    )
___________________________________)


YOUNG, D.J.                                             November 14, 2018

                             MEMORANDUM & ORDER

I.   INTRODUCTION

     Eugene Flinn (“Mr. Flinn”) filed suit in Massachusetts

Superior Court, seeking damages from Minnesota Life Insurance

(“Minnesota”), Securian Life Insurance Company, and Securian

Financial Group (individually 1 and collectively, the “Insurers”)

to recover life insurance benefits due to him under a policy

that his late wife, Joyce Flinn (“Mrs. Flinn”), bought through

her employer.      Notice of Removal ¶¶ 1, 4, ECF No. 1 (“Notice”).

Although Mr. Flinn’s complaint raised only state law claims,


     1 Because Securian Financial Group owns Securian Life
Insurance Company, which in turn is the parent company of
Minnesota Life Insurance Company, this memorandum and order
refers to them as the “Insurers” for the purpose of resolving
these motions. Compl. ¶¶ 6-7, ECF No. 1-2.
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 2 of 19



Compl. ¶¶ 83-233, the Insurers timely removed the case to this

Court based on federal question jurisdiction.       Notice ¶¶ 3, 8.

The Insurers insisted that federal question jurisdiction

obtained because Mr. Flinn’s “claims ar[o]se out of an employee

welfare benefit plan within the meaning of, subject to and

regulated by the Employee Retirement Income Security Act

(“ERISA”), 29. U.S.C. § 1001 et seq.”      Notice ¶ 7.    Shortly

after removing the case, the Insurers moved to dismiss

Mr. Flinn’s complaint as preempted by ERISA.       Defs.’s Mem

Support Mot. Dismiss Compl. (“Defs.’s Mem.”), ECF No. 9.

Mr. Flinn opposed the motion and moved to remand this case to

Massachusetts Superior Court.     Pl.’s Mem. Law Support Opp’n

Defs.’s Mot. Dismiss and Cross Mot. Remand (“Pl.’s Mem.”), ECF

No. 15.

     As a threshold matter, this Court DENIES Mr. Flinn’s remand

request, ECF No. 16, because it has diversity jurisdiction even

though it lacks federal question jurisdiction.       This Court also

DENIES the Insurers’ motion to dismiss, ECF No. 8, because

Mr. Flinn’s claims do not “relate to” his late wife’s ERISA-

covered plan.

     A.     Factual Background

     In considering a motion to dismiss for failure to state a

claim, this Court “take[s] the complaint’s well-pleaded facts as

true.”    See Barchock v. CVS Health Corp., 886 F.3d 43, 48 (1st


                                     [2]
      Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 3 of 19



Cir. 2018).    Mrs. Flinn passed away intestate on April 13, 2009.

Compl. ¶¶ 17-18.    Unbeknownst to Mr. Flinn, Mrs. Flinn had

purchased a life insurance plan (the “Plan”) through her

employer, Fidelity Investments, in the amount of $250,000, which

was administered by the Insurers.      Id. at ¶¶ 29-31.

      After Mrs. Flinn passed away, Mr. Flinn and Mrs. Flinn’s

sister, Joan Oliveira (“Oliveira”), had several conversations

about Mrs. Flinn’s affairs.     Id. at ¶ 21.     Oliveira, an

attorney, caused Mr. Flinn to (falsely) believe that Mrs. Flinn

had died with a valid last will and testament, which named

Oliveira as its sole beneficiary.      Id.   While Mrs. Flinn had not

named a beneficiary to the Plan, per the Plan’s undisputed

terms, Mr. Flinn was the preference beneficiary.         Id. at ¶¶ 42-

43.   About six months after Mrs. Flinn’s passing, Oliveira

contacted the Insurers and directed them to deal directly with

her instead of Mr. Flinn.     Id. at ¶ 45.    Oliveira presented a

forged power of attorney for Mr. Flinn to the Insurers and

claimed to be his attorney.     Id. at ¶ 41.     Mr. Flinn, however,

had no knowledge of and did not authorize the power of attorney.

Id. at ¶ 27.

      Oliveira repeatedly -- but unsuccessfully -- attempted to

convince the Insurers to pay the Plan’s benefits to someone

other than Mr. Flinn.     Id. at ¶¶ 46-49.    After her second

attempt, Minnesota requested that Oliveira provide them with a


                                      [3]
        Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 4 of 19



“letter of authority from the probate court as well as the tax

ID for the estate, to demonstrate her authority to act on the

estate’s behalf.”      Id. at ¶ 50.    Oliveira never produced any

such proof to the Insurers.       Id. at ¶ 51.

       Subsequently, in 2011, Oliveira informed Minnesota that

Mr. Flinn did want to claim the Plan’s benefits and requested

documentation to begin the process.           Id. at ¶ 53.   Ultimately,

Minnesota sent a check payable to Mr. Flinn in the amount of

$275,277.77 -- for the face value of the plan plus interest --

to Oliveira’s business address.        Id. at ¶¶ 54-59.      Up to this

point, the Insurers had discussed this matter only with Oliveira

and had never contacted Mr. Flinn directly.           Id. at ¶¶ 60-69.

       Mrs. Flinn’s probate proceeding commenced on April 22,

2015, at which time the probate court appointed Mr. Flinn as the

personal representative of Mrs. Flinn’s estate.            Id. at ¶¶ 19,

35.    Over the following months, Mr. Flinn discovered a number of

assets –- including the Plan -- that were designated to pass to

him.    Id. at ¶ 37.    To Mr. Flinn’s dismay, Oliveira had already

diverted them from the estate for her use.           Id.   Mr. Flinn thus

filed suit in Massachusetts Superior Court to recover the

pilfered assets from Oliveira.        Id. at ¶ 38.     Oliveira then

filed for bankruptcy, which stayed Mr. Flinn’s Superior Court

suit.    Chapter 7 Voluntary Pet., In re Oliveira, No. 15-11599

(Bankr. D.N.H. Oct. 13, 2015), ECF No. 1.


                                        [4]
       Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 5 of 19



       Mr. Flinn sent a demand letter to the Insurers on February

23, 2018 requesting the Plan’s benefit amount, plus interest,

and attorney’s fees as damages for “wrongfully release[ing]” the

benefits to Oliveira.      Compl. ¶¶ 77-78 & Ex. A.      The Insurers

declined to offer to settle with Mr. Flinn, and, on March 29,

2018, he commenced this action in Massachusetts Superior Court.

Id. at ¶¶ 79-82.

       B.   Procedural History

       Mr. Flinn filed this complaint alleging that the Insurers

violated Massachusetts law by mishandling the ministerial task

of transferring to him the funds to which he was undisputedly

due.    Specifically, Mr. Flinn alleged that the Insurers were

liable for negligence; constructive trust/breach of fiduciary

duty; and violating Massachusetts General Laws chapter 106,

section 4-401, chapter 176D, and chapter 93A.         Id. at ¶¶ 83-233.

The Insurers removed the case to this Court on the basis of

federal question jurisdiction on May 3, 2018.         Notice ¶¶ 3, 8.

A week later, the Insurers moved to dismiss Mr. Flinn’s

complaint for failure to state a claim, arguing that ERISA

preempted his claims.      Defs.’s Mot. Dismiss, ECF No. 8.       In June

2018, Mr. Flinn not only opposed the Insurers’ motion to

dismiss, but also filed a cross motion to remand the case for

lack of subject matter jurisdiction.         Pl.’s Opp’n Mot. Dismiss,

ECF No. 14; Pl.’s Mot. Remand, ECF No. 16.         After the parties


                                       [5]
      Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 6 of 19



filed reply briefs, this Court held a hearing on both motions in

September and took the matter under advisement.         Electronic

Clerk’s Notes, ECF No. 25.

II.   ANALYSIS

      The Insurers contend that this Court has subject matter

jurisdiction over Mr. Flinn’s complaint and that ERISA preempts

it.   While this Court does have diversity jurisdiction over this

action, ERISA neither provides the true basis of Mr. Flinn’s

claims nor does it preempt his claims.

      A.   Motion to Remand

      Because Mr. Flinn questions this Court’s subject matter

jurisdiction, this Court begins with his motion to remand.             The

Insurers argue that this Court has subject matter jurisdiction

over this case because ERISA completely preempts the complaint’s

causes of action.    Defs.’s Mem. 6.     Although the Court concludes

that Mr. Flinn correctly points out that this Court lacks

federal question jurisdiction, his complaint alleges facts

sufficient for this Court to determine that it has diversity

jurisdiction over this action.      Compl. ¶¶ 1, 3-8, 199.      For

those reasons, further discussed below, this Court DENIES

Mr. Flinn’s motion to remand.

           1.    Standard of Review

      Section 1441(a) of chapter 28 of the United States Code

allows defendants to remove a case from state court to federal



                                      [6]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 7 of 19



district court so long as the federal district court has

original jurisdiction over the action.       Where a plaintiff moves

to remand a case back to state court for lack of subject matter

jurisdiction, the defendant must “make a ‘colorable’ showing

that a basis for federal jurisdiction exists[] . . . from the

face of the state court complaint” for the case to remain in

federal court.   See Danca v. Private Health Care Sys., Inc., 185

F.3d 1, 4 (1st Cir. 1999) (quoting BIW Deceived v. Local S6,

Indus. Union of Marine and Shipbuilding Workers of Am., IAMAW

District Lodge 4, 132 F.3d 824, 831 (1st Cir. 1997)).

Accordingly, courts apply the “well-pleaded complaint” rule,

which requires defendants who base removal on federal question

jurisdiction to demonstrate that the plaintiff’s “well-pleaded

complaint” relies on a federal right to relief, even if federal

law may preempt the complaint.     See 28 U.S.C. § 1331; Franchise

Tax Bd. v. Construction Laborers Vacation Tr., 463 U.S. 1, 10

(1983).

     An exception to this rule exists where the defendant

contends that Congress has completely preempted the complaint’s

state law claims such that the plaintiff’s claims are

“necessarily federal in character.”        See Metropolitan Life Ins.

Co. v. Taylor, 481 U.S. 58, 64–67 (1987) (holding that federal

courts have exclusive subject matter jurisdiction over state law

claims falling “within the scope of [ERISA section] 502(a)”


                                     [7]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 8 of 19



(citing 29 U.S.C. §§ 1132(a)(1)(B), 1144(a),(b)(2)(A))).         Where

defendants invoke this exception in the ERISA context, the Court

does not focus on whether the defendants met their burden of

proof, but instead analyzes whether or not the complaint falls

within the scope of the private right of action created by

ERISA.    See Danca, 185 F.3d at 5 (citing 29 U.S.C.

§ 1132(a)(1)(B)); Nadworny v. Shaw's Supermarkets, Inc., 405 F.

Supp. 2d 124, 129 (D. Mass. 2005) (citing Belanger v. Wyman–

Gordon Co., 71 F.3d 451, 453 (1st Cir. 1995)).

            2.   Analysis

     The Insurers contend that ERISA completely preempts

Mr. Flinn’s claims and thus invite this Court to ground

jurisdiction in the presence of a federal question.        Defs.’s

Mem. 6.    The Insurers’ reading of ERISA, however, sweeps far too

wide, and so this Court rejects the Insurers’ invitation.         ERISA

provides a private right of action for a “participant or

beneficiary . . . to recover benefits due under the terms of his

plan, to enforce his rights under the terms of the plan, or to

clarify his rights to future benefits under the terms of the

plan.”    29 U.S.C. § 1132(a)(1)(B).    It does not create a cause

of action for a plaintiff who claims that an insurer violated

its state law obligation to transfer his agreed-upon benefits to

him or his legitimate legal representative.




                                     [8]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 9 of 19



     ERISA completely preempts a cause of action if (1) the

plaintiff could have brought his suit under ERISA’s private

right of action, and (2) “there is no other independent legal

duty that is implicated by a defendant's actions.”        Aetna Health

Inc. v. Davila, 542 U.S. 200, 210 (2004); Negrón-Fuentes v. UPS

Supply Chain Sols., 532 F.3d 1, 7 (1st Cir. 2008).        ERISA

section 502(a)(1)(B), codified at 29 U.S.C. § 1132(a)(1)(B),

provides that a plaintiff may sue “to recover benefits due to

him under the terms of his plan, to enforce his rights under the

terms of the plan, or to clarify his rights to future benefits

under the terms of the plan.”     The Supreme Court has thus

distinguished the ERISA cause of action from “run-of-the-mill

state-law claims such as . . . torts committed by an ERISA

plan.”   Mackey v. Lanier Collection Agency & Serv., Inc., 486

U.S. 825, 833 (1988).    Therefore, “unless congressional intent

to preempt clearly appears, ERISA will not be deemed to supplant

state law in areas traditionally regulated by the state.”

Carpenters Local Union No. 26 v. U.S. Fid. & Guar. Co., 215 F.3d

136, 139–40 (1st Cir. 2000) (citing California Div. of Labor

Standards Enf’t v. Dillingham Constr., 519 U.S. 316, 325 (1997);

New York State Conf. of Blue Cross & Blue Shield Plans v.

Travelers Ins. Co., 514 U.S. 645, 655 (1995) (“Travelers”)).

     In Miara v. First Allamerica Financial Life Insurance Co.,

379 F. Supp. 2d 20 (D. Mass. 2005), this Court listed several


                                     [9]
        Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 10 of 19



factors that it analyzes in deciding whether ERISA’s private

right of action provision subsumes a state law cause of action.

There, the plaintiff purchased a pension plan for her small

business based on the defendants’ alleged representations that

she would receive hefty spousal benefits if her husband passed

away.     Id. at 23.   She sued the defendants in Massachusetts

Superior Court, raising only state law claims, when she began

receiving benefits that were substantially less than promised.

Id. at 24.     The defendants removed the case, citing ERISA

complete preemption, but the Court remanded it back to the

Superior Court.      Id. at 70.

     The Court summarized several key factors in ruling that the

Miara plaintiff’s cause of action could not have been brought

under the ERISA private right of action.          Among other things,

the Court observed that “[b]enefits law [was] not involved” in

resolving the case; the damages analysis did not depend on

analyzing an ERISA plan; the plaintiff did not seek benefits, to

enforce, or to clarify her rights under an ERISA plan; and the

Court did not need “to evaluate or interpret the terms of the

plan or [the plaintiff’s] rights under the plan” to decide the

case.     Id. at 65-66.

     These same factors militate in favor of holding that

Mr. Flinn’s state law claims fall outside of the ERISA private

right of action’s ambit.       Mr. Flinn does not seek benefits under


                                        [10]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 11 of 19



his wife’s life insurance policy -- and the Insurers apparently

do not dispute that he was owed benefits as they wrote a check

for the exact amount that all parties agree were ultimately due

to him.   Compl. ¶¶ 58-59; cf. Hotz v. Blue Cross & Blue Shield

of Mass., Inc., 292 F.3d 57, 60 (1st Cir. 2002) (holding that

the ERISA private right of action creates an exclusive federal

cause of action where the state law claims challenge “the

process used to assess a participant’s claim for a benefit

payment under the plan” (quoting Danca, 185 F.3d at 6)).         The

gravamen of each of Mr. Flinn’s state law claims is that the

Insurers violated their state law obligations to ensure that he,

or a true legal representative, received his benefits check.

See Compl. ¶¶ 60-73.    Whether these claims are meritorious

depends not on the terms of the life insurance plan or benefits

law generally but on state laws and federal statutes (other than

ERISA) regulating the Insurers’ duties.       Accordingly, the Court

rules that ERISA does not completely preempt Mr. Flinn’s state

law causes of action and thus the Court lacks federal question

jurisdiction.

     Mr. Flinn’s motion to remand is nevertheless denied on the

ground that this Court has diversity jurisdiction over the

causes of action described in the complaint.        See 28 U.S.C.

§ 1332(a)(1).   While the Insurers did not raise this basis for

jurisdiction, they did not disclaim it.       As such, this Court


                                     [11]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 12 of 19



applies the rule that “when a district court has diversity

jurisdiction, it normally has the obligation to exercise that

jurisdiction.”    See Sexual Minorities Uganda v. Lively, 899 F.3d

24, 32 (1st Cir. 2018) (citing Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 356 (1988)); see also Carpenters Local Union No.

26, 215 F.3d at 145 & n.8 (reversing the district court’s

decision that it had federal question jurisdiction and remanding

for it to consider whether alternate jurisdictional grounds

existed).

     This Court has diversity jurisdiction “where the matter in

controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different

States.”    28 U.S.C. § 1332(a)(1).    A corporation is a citizen of

its state of incorporation and the location of its principal

place of business.    Hertz Corp. v. Friend, 559 U.S. 77, 92-93

(2010).    Because Mr. Flinn is a Massachusetts citizen, Compl.

¶ 1, and the Insurers are citizens of Minnesota (where they

maintain their principal places of business) and Delaware (where

their corporate parents are incorporated), id. at ¶¶ 3, 5-6, 8,

the matter is between citizens of different states.         The amount

in controversy exceeds $75,000 as the complaint alleges damages

of at least $275,277.77.    Id. at ¶ 59.     Consequently, this Court

DENIES the motion to remand, ECF No. 16, because it has

diversity jurisdiction over this action.


                                      [12]
        Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 13 of 19



       B.      ERISA Preemption Analysis

       Even though the Court rules that ERISA does not completely

preempt Mr. Flinn’s claims, that ruling does not necessarily

dispose of the Insurers’ argument that ERISA expressly preempts

them.       “ERISA preemption, without more, does not convert a state

law claim into an action arising under federal law.”            Danca, 185

F.3d at 4–5 (quoting Metropolitan Life Ins. Co., 481 U.S. at

64).    The jurisdictional complete preemption analysis requires

the Court to interpret ERISA section 502, 29 U.S.C. § 1132, but

the affirmative-defense express-preemption inquiry calls for the

Court to construe ERISA section 514, 29 U.S.C. § 1144.            See

Zipperer v. Raytheon Co., 493 F.3d 50, 53 (1st Cir. 2007).

After careful consideration, this Court holds that ERISA section

514 does not expressly preempt Mr. Flinn’s claims.

               1.   Standard of Review

       To survive a motion to dismiss for failure to state a

claim, a complaint must provide “enough facts to state a claim

to relief that is plausible on its face.”          Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ. P. 12(b)(6).

This Court grants such motions premised on preemption where the

complaint does not plead a “plausible entitlement to relief”

because the relief sought is preempted as matter of law.            See

Fitzgerald v. Harris, 549 F.3d 46, 52 (1st Cir. 2008).




                                         [13]
        Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 14 of 19



             2.    Analysis

     ERISA section 514 preempts “any and all State laws insofar

as they may now or hereafter relate to any employee benefit

plan,” as ERISA defines that term so long as the plan is not

exempt.     The parties agree that Mrs. Flinn’s life insurance is

an ERISA employee benefit plan.         Defs.’s Mem. 3-4; Pl.’s Mem. 8.

They dispute only whether Mr. Flinn’s claims “relate to” such a

plan.     Defs.’s Mem. 3-4; Pl.’s Mem. 8.

     A cause of action “relates to an employee benefit plan ‘if

it has a connection with or reference to such a plan.’”

Zipperer, 493 F.3d at 53 (quoting Ingersoll–Rand Co. v.

McClendon, 498 U.S. 133, 139 (1990)).          Courts cabin the reach of

ERSISA express preemption by “look[ing] . . . to the objectives

of the ERISA statute as a guide to the scope of the state law

that Congress understood would survive.”          See Hampers v. W.R.

Grace & Co., 202 F.3d 44, 51 (1st Cir. 2000) (quoting Travelers,

514 U.S. at 656).      As relevant here, courts recognize that

Congress sought to preempt state “laws that present the threat

of conflicting and inconsistent regulation that would frustrate

uniform national administration of ERISA plans.”           See Danca, 185

F.3d at 7 (citing Travelers, 514 U.S. at 656-58).

     The First Circuit has identified three categories of state

laws that conflict with ERISA’s objectives: “1) those that

mandate employee benefit structures or their administration; 2)


                                        [14]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 15 of 19



those that bind plan administrators to a particular choice; and

3) causes of action that provide alternative enforcement

mechanisms to ERISA’s own enforcement scheme.”        Zipperer, 493

F.3d at 53.   The third category need not detain the Court long,

for it essentially covers claims that might be brought under

ERISA’s private right of action (that is to say, completely

preempted), and the Court has already held that Mr. Flinn’s are

not such claims.   See Danca, 185 F.3d at 5.

     The Court holds that Mr. Flinn’s claims do not fall within

the other two categories either.      First, granting Mr. Flinn’s

requested relief would not “mandate employee benefit structures

or their administration.”     See Zipperer, 493 F.3d at 53.      This

category reflects courts’ wariness of state laws that may impose

“different substantive standards applicable to the same employer

conduct, requiring the tailoring of plans and employer conduct

to the peculiarities of the law of each jurisdiction.”         See

Ingersoll-Rand Co., 498 U.S. at 142; see also Zipperer, 493 F.3d

at 52 (reasoning that ERISA preempted a negligent bookkeeping

claim because state substantive law threatened to mandate plan

administration procedures); Danca, 185 F.3d at 7 (ruling

preempted a claim that an insurer negligently supervised and

trained its employees who handled pre-certifying medical claims

because such claims “indisputably create a threat of conflicting




                                     [15]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 16 of 19



and inconsistent state and local regulation of the

administration of ERISA plans”).

     The claims here carry no risk of creating a patchwork of

inconsistent benefits-regulation schemes.       Mr. Flinn’s claims

revolve around the Insurers’ conduct after adjudicating his

claim and deciding to pay on it; he does not allege that they

analyzed his claim incorrectly or failed to follow proper

procedures in analyzing his claim’s validity.        Compl. ¶¶ 61-73.

He simply suggests that the Insurers violated Massachusetts law

when they sent the agreed-upon benefits to someone masquerading

as his legal representative.     Compl. 7-19.    Because Mr. Flinn’s

claim does not question the administration, i.e. the calculation

of benefits or the determination of the correct beneficiary, of

his late wife’s life insurance plan, it does not threaten the

uniformity of national benefits law.

     Second, providing Mr. Flinn relief would not “bind plan

administrators to a particular choice.”       See Zipperer, 493 F.3d

at 53.   Mr. Flinn does not seek relief under a statute demanding

ERISA administrators to dole out benefits in a designated

fashion; instead, he relies on common law and statutes that

forbid careless handling of funds due to another.        Compl. 7-19.

As a consequence, a favorable outcome for Mr. Flinn would not

bind the Insurers to any particular method of administering

their ERISA plans.


                                     [16]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 17 of 19



     The Insurers suggest that the Court follow Judge

Burroughs’s approach in Vlahos v. Alight Solutions Benefit

Payment Services, LLC, No. 17-CV-12505-ADB, 2018 WL 3764262

(D. Mass. Aug. 8, 2018) (Burroughs, J.).       The Court considers

its conclusion consonant with Judge Burroughs’s approach in

Vlahos.    There, Judge Burroughs ruled that ERISA expressly

preempted the plaintiff’s claim that the defendants, ERISA plan

administrators, breached the plan’s contractual terms when it

allowed the plaintiff’s former husband to withdraw funds from

his covered account.    Id. at *3.    Judge Burroughs rested her

decision on the fact that the plaintiff sought “to enforce her

rights under the [ERISA] Plan as a beneficiary, which puts her

claims directly within the scope of ERISA preemption.”         Id.; see

also Spinal Imaging, Inc. v. Aetna Health Mgmt. LLC, No. CIV.

09-11873-LTS, 2014 WL 1278012, at *6-7 & n.8 (D. Mass. Mar. 26,

2014) (Sorokin, J.) (reasoning that assignees of ERISA plan

benefits could not contest claim denials under the ERISA plan

using state law).

     Contrary to the Insurers’ protests, Mr. Flinn does not seek

to enforce his rights as a beneficiary under the ERISA plan

terms.    See generally Compl.   As Judge Burroughs observed, ERISA

does not preempt claims where “the parties’ relationship [is]

‘not based directly on the [ERISA] plan.’”       Id. (quoting Cuoco

v. NYNEX Inc., 722 F. Supp. 884, 886–87 (D. Mass. 1989)


                                     [17]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 18 of 19



(emphasis added)).    The parties’ relationship is not “based

directly” on the ERISA plan if the claim concerns obligations

between the parties that do not arise from the plan itself.            See

Cuoco, 722 F. Supp. at 887 (holding that ERISA did not preempt

the plaintiff’s claims where the plan administrator’s obligation

to the plaintiff was based on “verbal misrepresentations which

were not part of the plan”).      Here, Mr. Flinn’s relationship

with the Insurers is not based directly on the ERISA plan but

instead on the process -- or lack thereof -- in which the

Insurers failed to ensure that he received his agreed-upon

benefits.   Compl. ¶¶ 61-73; see also ILWU-PMA Welfare Plan Bd.

of Tr. v. Connecticut Gen. Life Ins. Co., No. C 15-02965 WHA,

2015 WL 9300519, at *7 (N.D. Cal. Dec. 22, 2015) (reasoning that

ERISA did not expressly preempt plaintiffs’ claims that the plan

administrator breached “their contractual obligations to perform

certain ministerial duties”). 2    As a result, the Court rules that

ERISA does not expressly preempt Mr. Flinn’s state law claims.


     2 One district court has declined to recognize a
“ministerial activity” exception. In America’s Health Insurance
Plans v. Hudgens, the Northern District of Georgia held that
ERISA expressly preempted a state statute mandating deadlines
for processing claims because the statute compelled benefits
determinations by ERISA plan administrators. 915 F. Supp. 2d
1340, 1359-60 (N.D. Ga. 2012), aff’d, 742 F.3d 1319 (11th Cir.
2014). As such, the state failed to show that the statute did
not impose “burdensome or costly” deadlines that might
“disrupt[] the national uniformity intended by Congress in
enacting ERISA”. Id. at n.24. In contrast, the state law
duties invoked by Mr. Flinn here do not implicate benefits


                                     [18]
     Case 1:18-cv-10868-WGY Document 29 Filed 11/14/18 Page 19 of 19



III. CONCLUSION

     For the foregoing reasons, the Court DENIES both the

Insurers’ motion to dismiss for failure to state a claim, ECF

No. 8, and Mr. Flinn’s motion to remand for lack of subject

matter jurisdiction, ECF No. 16.

     SO ORDERED.

                                             /s/ William G. Young
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




determinations and thus do not relate to an ERISA plan.
Mrs. Flinn’s ERISA plan is orthogonal to Mr. Flinn’s claims
regarding allegedly mislaid funds. Had the Insurers left Mr.
Flinn’s benefits check on the hood of a car, the fact that Mr.
Flinn was to receive the check as an ERISA plan beneficiary
would be irrelevant.


                                     [19]
